


110 HR 729 IH: Home Energy Generation

U.S. House of Representatives
2007-01-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 729
		IN THE HOUSE OF REPRESENTATIVES
		
			January 30, 2007
			Mr. Inslee (for
			 himself, Mr. Bartlett of Maryland,
			 Mr. Ehlers,
			 Ms. Lee, Mr. Farr, Mr. Smith
			 of Washington, Ms. Kaptur,
			 Mr. Hinchey,
			 Mr. Grijalva,
			 Mr. DeFazio,
			 Mr. Payne,
			 Mr. Honda, and
			 Ms. Hooley) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To amend the Public Utility Regulatory Policies Act of
		  1978 to promote energy independence and self-sufficiency by providing for the
		  use of net metering by certain small electric energy generation systems, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Home Energy Generation
			 Act.
		2.FindingsThe Congress finds that it is in the public
			 interest to:
			(1)Enable small
			 businesses, residences, schools, churches, farms with small electric generation
			 units, and other retail electric customers who generate electric energy to
			 return or sell surplus electric energy on the open market.
			(2)Encourage private
			 investment in renewable and alternate energy resources.
			(3)Stimulate the
			 economic growth.
			(4)Enhance the
			 continued diversification section of energy resources used in the United
			 States.
			(5)Remove regulatory
			 barriers for net metering.
			3.Net
			 metering and interconnection standardsSection 113 of the Public Utility Regulatory
			 Policies Act of 1978 is amended by adding the following new subsections at the
			 end thereof:
			
				(d)Net
				metering
					(1)DefinitionsAs
				used in this subsection:
						(A)The term
				customer-generator means the owner or operator of a qualified
				generation unit.
						(B)The term net metering means
				measuring the difference between the electricity supplied to a
				customer-generator and the electricity generated by a customer-generator that
				is delivered to a local distribution section system at the same point of
				interconnection during an applicable billing period and providing an energy
				credit to a customer-generator in the form of a kilowatt-hour credit for each
				kilowatt-hour of energy produced by a customer-generator from a qualified
				generation unit.
						(C)The term
				qualified generation unit means an electric energy generation
				unit that meets each of the following requirements:
							(i)The unit is a fuel cell or uses as its
				energy source either solar, wind, biomass, geothermal, anaerobic digestion or
				landfill gas, or a combination of the foregoing.
							(ii)The unit has a
				generating capacity of not more than 1,000 kilowatts.
							(iii)The unit is
				located on premises that are owned, operated, leased, or otherwise controlled
				by the customer-generator.
							(iv)The unit operates
				in parallel with the retail electric supplier.
							(v)The unit is
				intended primarily to offset part or all of the customer-generator’s
				requirements for electric energy.
							(D)The term
				retail electric supplier means any electric utility that sells
				electric energy to the ultimate consumer thereof.
						(E)The term
				local distribution system means any system for the distribution
				section of electric energy to the ultimate consumer thereof, whether or not the
				owner or operator of such system is also a retail electric supplier.
						(2)AdoptionNot later than one year after the enactment
				of this subsection, each State regulatory authority (with respect to each
				electric utility for which it has ratemaking authority), and each nonregulated
				electric utility, shall provide public notice and conduct a hearing respecting
				the standards established by paragraph (3) and, on the basis of such hearing,
				shall adopt such standard.
					(3)Establishment of
				net metering standardEach retail electric supplier shall offer
				to arrange (either directly or through a local distribution company or other
				third party) to make net metering available, on a first-come-first-served
				basis, to each of its retail customers in accordance with the provisions of
				this subsection and each of the following requirements:
						(A)Rates and charges
				and contract terms and conditions for the sale of electric energy to
				customer-generators shall be the same as the rates and charges and contract
				terms and conditions that would be applicable if the customer-generator did not
				own or operate a qualified generation unit and use a net metering
				system.
						(B)Each retail electric supplier shall notify
				all of its retail customers of the standard established under this paragraph
				upon adoption of such standard.
						(4)Net energy
				measurementEach retail
				electric supplier shall arrange to provide to customer-generators who qualify
				for net metering under subsection (b) an electrical energy meter capable of net
				metering and measuring the flow of electricity either to or from the customer
				and using a single meter and single register, except where it is not practical
				to do so. Where it is not practical to provide the meter to the
				customer-generator, the retail electric supplier (either directly or through a
				local distribution company or other third party) shall, at its own expense,
				install one or more of such electric energy meters for the customer-generator
				concerned.
					(5)BillingEach retail electric supplier subject to
				subsection (b) shall calculate the electric energy consumption for a customer
				using a net metering system in the following manner:
						(A)The retail electric supplier shall measure
				the net electricity produced or consumed during the billing period using the
				metering installed as provided in paragraph (4).
						(B)If the electricity supplied by the retail
				electric supplier exceeds the electricity generated by the customer-generator
				during the billing period, the customer-generator shall be billed for the net
				electric energy supplied by the retail electric supplier in accordance with
				normal billing practices
						(C)(i)If electric energy generated by the
				customer-generator exceeds the electric energy supplied by the retail electric
				supplier, the customer-generator shall be billed for the appropriate customer
				charges for that billing period and credited for the excess electric energy
				generated during the billing period, with this credit appearing as a
				kilowatt-hour credit on the bill for the following billing period. The
				kilowatt-hour credits shall be applied to customer-generator electric energy
				consumption on the following billing period bill (except for a billing period
				that ends in the next calendar year). At the beginning of each calendar year,
				any remaining unused kilowatt-hour credits shall be extinguished.
							(ii)Except as provided in this clause, if the
				customer-generator is using a meter and retail billing arrangement that has
				time differentiated rates, (a time-of-use meter), the
				kilowatt-hour credit shall be based on the ratio representing the difference in
				retail rates for each time of use rate or the credits shall be shown on the
				customer-generator’s bill as a monetary credit reflecting retail rates at the
				time of generation of the electric energy by the customer-generator.
				Notwithstanding the standard established under section 11(d)(14), the supplier
				may require, at the supplier’s option, the customer-generator with net metering
				to take electric service under a non-time differentiated energy rate tariff or
				service that it offers to customers in the same rate class as the
				customer-generator.
							(6)Percent
				limitations
						(A)Two percent
				limitationThe standard
				established under this subsection shall not apply for a calendar year in the
				case of a customer-generator served by a local distribution company when the
				total generating capacity of all customer-generators with net metering systems
				served by that local distribution company in that calendar year is equal to or
				in excess of 2 percent of the capacity necessary to meet the local distribution
				company’s average forecasted aggregate customer peak demand for that calendar
				year.
						(B)One percent
				limitationThe standard
				established under this subsection shall not apply for a calendar year in the
				case of a customer-generator served by a local distribution company when the
				total generating capacity of all customer-generators with net metering systems
				served by that local distribution company in that calendar year using a single
				type of qualified generation units (as listed in paragraph (1)(C)(i)) is equal
				to or in excess of 1 percent of the capacity necessary to meet the company’s
				average forecasted aggregate customer peak demand for that calendar
				year.
						(C)Records and
				notice- Each retail electric
				supplier shall maintain, and make available to the public, records of the total
				generating capacity of customer-generators of such system that are using net
				metering, the type of generating systems and energy source used by the electric
				generating systems used by such customer-generators. Each such retail electric
				supplier shall notify the State regulatory authority and the Federal Energy
				Regulatory Commission when the total generating capacity of such
				customer-generators is equal to or in excess of the limitations set forth in
				subparagraph (B).
						(7)Ownership of
				creditsFor purposes of
				Federal and State laws providing renewable energy credits or greenhouse gas
				credits, the customer-generator with a qualified generating unit and net
				metering shall be treated as owning and having title to the renewable energy
				attributes, renewable energy credits and greenhouse gas emission credits
				related to any electricity produced by the qualified generating unit. No retail
				electric supplier shall claim title to or ownership of any renewable energy
				attributes, renewable energy credits or greenhouse gas emission credits of the
				customer-generator as a result of interconnecting the customer-generator or
				providing or offering the customer-generator net metering.
					(8)Safety and
				performance standards(A)A qualified generation
				unit and net metering system used by a customer-generator shall meet all
				applicable safety and performance and reliability standards established by the
				national electrical code, the Institute of Electrical and Electronics
				Engineers, Underwriters Laboratories, or the American National Standards
				Institute.
						(B)The Commission shall, after
				consultation with State regulatory authorities and nonregulated local
				distribution systems and after notice and opportunity for comment, prohibit by
				regulation the imposition of additional charges by electric suppliers and local
				distribution systems for equipment or services for safety or performance that
				are additional to those necessary to meet the standards and requirements
				referred to in subparagraph (A) of this paragraph and subsection (e) of this
				section (relating to interconnection).
						(9)Determination of
				complianceAny State
				regulatory authority (with respect to each electric utility for which it has
				ratemaking authority), and each nonregulated electric utility may apply to the
				Commission for a determination that any State net metering requirement or
				regulations complies with the requirements of this subsection. In the absence
				of such a determination, the Commission, on its own motion or pursuant to the
				petition of any interested person, may, after notice and opportunity for a
				hearing on the record, issue an order requiring against any retail electric
				supplier or local distribution company, or both, to require compliance with
				this subsection. Any person who violates any requirement of this subsection or
				any order of the Commission under this subsection shall be subject to civil
				penalties in the amount of $10,000 for each day that such violation continues.
				Such penalties may be assessed by the Commission, after notice and opportunity
				for hearing, in the same manner as penalties are assessed under section 31(d)
				of the Federal Power Act.
					(e)Interconnection
				standards
					(1)DefinitionsFor
				purposes of this subsection, the terms defined in subsection (d) shall
				apply.
					(2)Model
				standards(A)Within one year after the enactment of this
				subsection the Commission shall publish model standards for the physical
				connection between local distribution systems and qualified generation units
				and electric generation units that meet the requirements of subsection
				(d)(1)(C) other than clause (ii) thereof and that do not exceed 20,000
				kilowatts of capacity. Such model standards shall be designed to encourage the
				use of qualified generation units and to ensure the safety and reliability of
				such units and the local distribution systems interconnected with such units.
						(B)The model standards shall have two separate
				expedited procedures for interconnecting qualified generation units up to 15
				kilowatts and a separate standard that expedites interconnection for qualified
				generation units up to 2000 kilowatts. Such expedited procedures shall be based
				on those best practices among the States that have adopted interconnection
				standards. In designing such expedited procedures, the Commission shall
				consider Interstate Renewable Energy Council Model Rule MR–I2005.
						(C)Within 2 years after the enactment of
				this subsection, each State shall adopt the model standards published under
				this paragraph, with or without modification, and submit such standards to the
				Commission for approval. The Commission shall approve a modification of the
				model standards only if the Commission determines that such modification is
				consistent with or superior to the purpose of such standards and is required by
				reason of local conditions.
						(D)If
				standards have not been approved under this paragraph by the Commission for any
				State within 2 years after the enactment of this subsection, the Commission
				shall, by rule or order, enforce the Commission's model standards in such State
				until such time as State standards are approved by the Commission.
						(E)Within two years after the enactment of
				this subsection, and after notice and opportunity for comment, the Commission
				shall publish an update of such model standards, considering changes in the
				underlying standards and technologies. Such updates shall be made available to
				State regulatory authorities for their consideration.
						(3)Safety,
				reliability, performance, and costThe standards under this section shall
				establish those measures for the safety and reliability of the affected
				equipment and local distribution systems as may be appropriate. Such standards
				shall be consistent with all applicable safety and performance standards
				established by the national electrical code, the Institute of Electrical and
				Electronics Engineers, Underwriters Laboratories, or the American National
				Standards Institute yet constitute the minimum cost and technical burdens to
				the interconnecting customer generator as the Commission shall, by rule,
				prescribe.
					(4)Additional
				chargesThe model standards
				under this subsection prohibit the imposition of additional charges by local
				distribution systems for equipment or services for interconnection that are
				additional to those necessary to meet such standards and that are in excess of
				the charges and equipment requirements identified in the best practices of
				states with interconnection standards.
					(5)Relationship to
				existing law regarding interconnectionNothing in this subsection affects the
				application of section 111(d)(15) relating to interconnection.
					(6)Consumer
				friendly contractsThe
				Commission shall promulgate regulations insuring that simplified contracts will
				be used for the interconnection of electric energy by electric energy
				transmission or distribution systems and generating facilities that have a
				power production capacity not greater than 2000 kilowatts and shall consider
				the best practices for consumer friendly contracts adopted by States or
				national associations of state regulators. Such contracts shall not require
				liability or other insurance in excess of what is typically carried by
				customer-generators for general liability.
					(7)EnforcementAny person who violates any requirement of
				this subsection shall be subject to civil penalties in the amount of $10,000
				for each day that such violation continues. Such penalties may be assessed by
				the Commission, after notice and opportunity for hearing, in the same manner as
				penalties are assessed under section 31(d) of the Federal Power
				Act.
					.
		4.Relationship to
			 State lawSection 117 of the
			 Public Utility Regulatory Policies Act of 1978 is amended by striking
			 Nothing and inserting (1) Except as provided in paragraph
			 (2), nothing and by adding the following at the end thereof:
			
				(2)No State or nonregulated utility may adopt
				or enforce any standard or requirement concerning net metering or
				interconnection that restricts access to the electric power transmission or
				distribution system by qualified generators beyond those standards and
				requirements identified in section 113. Nothing in this Act shall preclude a
				State from adopting or enforcing incentives or requirements to encourage
				qualified generation and net metering that are additional to or equivalent to
				those required under section 113 or that afford greater access to the electric
				power transmission and distribution system by qualified generators as defined
				in section 113 or afford greater compensation or credit for electricity
				generated by such
				generators.
				.
		
